DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDill (9,290,991).
McDill discloses:
Claim 1: A device deployable from a retracted position to a deployed position (Figs. 1-2), comprising at least a first board (Figs. 1; 60) and a second board (Figs. 1; 62), the first and the second boards extending into the deployed position in a first horizontal plane and a second horizontal plane respectively (Figs. 1; 60 is in the first horizontal plane and 62 is in the second horizontal plane), the two planes being offset from each other (Figs. 1; 60 is offset from 62), said device comprising a base frame designed to be horizontal and a deployment mechanism (Figs. 1; 30) comprising two subassemblies on either side of the boards to guide the boards between the retracted position and the deployed position (Figs. 1; 40, 42), and vice versa, the first board being offset towards the rear of the device relative to the second board in a horizontal main direction when the device is in the deployed position (Figs. 1; 60, 62), wherein when the device is in the retracted position, the first board is offset towards the front of the device and the second board is offset rearwardly (Figs. 2; 60, 62), the two boards being situated at substantially the same level and parallel to the first and the second planes (Figs. 2; 60, 62), the base frame and being detached, fixed or connected to a surrounding structure by at least one horizontally extending telescopic arm (Figs. 1; 30, 32).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over McDill (9,290,991) as applied to claim 1 above, and further in view of Brammer (3,507,515).
Claim 2: McDill discloses the device according to claim 1, wherein each subassembly comprises a main bar mounted pivotably on the base frame towards the rear (Figs. 1; 52), a first support bar (Fig. 1; 70) to support the first board (Fig. 1; 60) and mounted pivotably at the top end of the main bar (Figs. 1; 52, 70). McDill fails to disclose a first and second link bar where the main bar is pivotally mounted to the first link bar.
However, Brammer discloses a main bar (Fig. 2; 54), a first link bar mounted pivotably also at the top end of the main bar (Figs. 2; 42), and a second link bar in alignment with the first link bar in the deployed position and mounted pivotably on the base frame towards the front (Figs. 2; 46).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the deployable device of McDill to include link bars where the first link bar and the main bar are pivotably mounted at the top of the main bar, as taught by Brammer, to provide additional structure and stability when deployed. 
Claim 3: Brammer discloses the device according to claim 2, wherein, in the deployed position, the pivot axis (B) of the first link bar on the second link bar is offset towards the pivot axis of the main bar on the base frame relative to the segment formed by the pivot axes of the first link bar on the main bar and of the second link bar on the base frame (Fig. 2; 46,42,54).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over McDill (9,290,991) in view of Anderson (5,005,667).
Claim 23: McDill discloses the device according to claim 1, but fails to disclose wherein the base frame comprises castors on which the device can be moved, said castors being retractable so that the device rests on the floor on fixed pads when a weight is resting on the device.
However, Anderson discloses wherein the base frame comprises castors on which the device can be moved, said castors being retractable so that the device rests on the floor on fixed pads when a weight is resting on the device (Fig. 2; 27a, 34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the deployable device of McDill to include the retractable castors and pad, as taught by Anderson, to allow the device to smoothly deploy from the stowed position and then hold firm when deployed and in use. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McDill (9,290,991) in view of Brammer (3,507,515) and in further view of Mansfield et al. (2015/0033786).
Claim 4: McDill and Brammer disclose the device according to claim 2, wherein the subassembly further comprises a second support bar (McDill - Fig. 1; 70) to support the second board (McDill - Fig. 1; 62), parallel to the first support bar and mounted pivotably (McDill - Fig. 1; 60, 62, 70) on the first link bar on the same axis as the second link bar (Brammer - Figs. 2; 42), but fail to disclose a third link bar parallel to the first link bar.
However, Mansfield et al. discloses a third link bar parallel to the first link bar (Fig. 4; 26a), so that the pivot axes of the first and the third link bar are positioned in the corners of a first parallelogram (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the link bars of Brammer to include a third link bar, as taught by Mansfield et al., in order to create a more stable support for the board. 
Claim 5: Mansfield et al. discloses the device according to claim 4, wherein the subassembly further comprises a fourth link bar parallel to the second link bar (Fig. 5; 23a) and linked pivotably to the second support bar and to the base frame so that the pivot axes of the second and the fourth link bars are positioned in the top corners of a second parallelogram (Fig. 5).  
Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McDill (9,290,991) in view of Brammer (3,507,515) and in further view of Parker (7,448,637).
Claim 17:  McDill and Brammer disclose the device according to claim 2, but fail to disclose a locking mechanism.
However, Parker discloses a locking mechanism arranged to link together, in the deployed position and in the retracted position, the first and second link bars or the third and fourth link bars (Fig. 7b; 140).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the deployable device of McDill and Brammer to include the locking mechanism, as taught by Parker, to be able to ensure the device is secure when in deployed position. 
Claim 19: Parker discloses the device according to claim 17, wherein the locking mechanism, is remotely controlled by an actuating 7Preliminary Amendment dated: June 10, 2020 member (Fig. 7b; 140, 142).  
Claim 20: Parker discloses the device according to claim 2, wherein the device comprises a stop mechanism arranged to link together the second or first board and the base frame in the retracted position (Fig. 4b shows the device in the retracted position where the end of travel would act as the stop mechanism while the base frame and boards are link together).  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McDill (9,290,991) in view of Brammer (3,507,515) and in further view of Xiang et al. (10,517,390).
Claim 12:  McDill and Brammer disclose the device according to claim 2, but fail to disclose a gas spring.
However, Xiang et al. discloses a second gas spring connecting the base frame and the main bar and serving to place the device in the deployed position (Fig. 1; 3,5,9).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the deployable device of McDill and Brammer to include the gas spring, as taught by Xiang et al., to provide an upward force when the system is deployed. 
Claim 13:  Xiang et al. discloses the device according to claim 12, wherein the second gas spring is connected to the main bar close to the top end of the main bar (Fig. 1; 3,5,9)6Preliminary Amendment dated: June 10, 2020.  
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McDill (9,290,991) in view of Anderson (5,005,667) and further in view of Black (3,639,028).
Claim 21: McDill discloses the device according to claim 1, but fails to disclose swivel castors and abutment means.
However, Anderson discloses a base frame comprising swivel castors (Fig. 2; 34) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the deployable device of McDill to include the swivel castors, as taught by Anderson, to allow the deployable device to easily slide from its stowed position to its deployed position. 
Both McDill and Anderson fail to disclose where at the rear, abutment means extending substantially vertically and transversely, said abutment means being capable of engaging with a guide limb fixed onto a surrounding structure to hold the device in the main direction and guide it transversely. 
However, Black discloses abutment means extending substantially vertically (Fig. 6; 21) and transversely (Fig. 6; 21), said abutment means being capable of engaging with a guide limb fixed onto a surrounding structure to hold the device in the main direction and guide it transversely (Fig. 6; 21). 
Claim 22: Black discloses the device according to claim 21, wherein the abutment means are retractable (Fig. 7; 21).  
Allowable Subject Matter
Claims 6-11, 14-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635